Citation Nr: 0216804	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  96-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin condition of the left hand.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

The issue of entitlement to service connection for a skin 
condition of the left hand was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
September 1986.  The veteran did not appeal that 
determination within one year of the notice thereof, and 
that decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from decisions of the 
Providence, Rhode Island Regional Office (RO).  By an 
administrative decision in April 1995, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a skin condition of the left hand.  
By a rating action of October 1995, the RO denied the 
veteran's claim for an increased rating for PTSD.  Following 
the receipt of additional medical records, a hearing 
officer's decision of January 1997 increased the evaluation 
for PTSD from 30 percent to 50 percent; however, the hearing 
officer confirmed the denial of the veteran's attempt to 
reopen his claim for service connection for a skin condition 
of the left hand.


FINDINGS OF FACT

1.  By a rating of September 1986, the RO denied service 
connection for a skin condition of the left hand, to include 
as due to exposure to Agent Orange; the veteran did not 
appeal that determination within one year of the notice 
thereof and, under the law, the decision became final.  

2.  Although new, the evidence received since the September 
1986 RO decision does not bear directly and substantially on 
the matter under consideration, and is not so significant 
that it must be considered in order to fairly decide the 
claims.  

3.  The veteran's service-connected PTSD is currently 
manifested by reports of anxiety, sleep disturbance and 
insomnia, nightmares and flashbacks, depression, a 
restricted affect, hypervigilance, and an exaggerated 
startled response; a Global Assessment of Functioning (GAF) 
score of 60 has been assigned to his psychiatric disorder.  

4.  The veteran's service-connected PTSD does not result in 
more than considerable impairment of social and industrial 
functioning, nor does it result in more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The September 1986 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a skin condition of 
the left hand.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2002).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-
4.7, 4.21, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim for service 
connection for a skin condition of the left hand.

A.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The VCAA 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2002) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  The provisions 
of 38 U.S.C.A. § 5103(b)(1) (West Supp. 2002) provide that 
in the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  66 Fed. Reg. 45,620, 45,630- 
32 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 
2002) generally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  The 
Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  
Similar regulations are implemented at 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c), (d)).  

Specific guidelines for obtaining service records, records 
in the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. § 
3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 5103A(a-d) 
(West Supp. 2002).  

Thirty-eight C.F.R. § 3.159 is revised in its entirety and 
now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application. 38 C.F.R. § 
3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108; see 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

The implementing regulations more specifically address 
duties attendant to the consideration of applications to 
reopen claims:

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim. Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)).  The portion of 
what is to be codified at 38 C.F.R. § 3.159(c) pertaining to 
new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, 
it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
on that question and an opportunity to submit such evidence 
and argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations. In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence necessary to substantiate 
his claim throughout the procedural course of the claims 
process.  The veteran and his representative have had an 
opportunity to present argument, evidence, and have a 
hearing subsequent to the enactment of the VCAA.  

The RO has provided the veteran with the laws and 
regulations referable to new and material evidence, and has 
thereby informed him of the evidence needed to substantiate 
his claim.  In a letter dated in January 2002, the RO 
provided additional information with regard to the evidence 
needed to substantiate his claim and also informed him of 
who was responsible for obtaining what evidence.  Quartuccio 
v. Principi, 16 Vet App 183 (2002).

The new regulations merely define terms and provide 
procedures for implementing the VCAA.  The regulations do 
not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629.  Therefore the veteran is not 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider 
the claim anew in light of the newly published regulations.  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2002).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new. As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's 
holding in Hodge has been interpreted by a panel of the 
Court of Appeals for Veterans Claims: " Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998).  

Although "not every piece of new evidence is 'material' . . 
. some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection 
for a skin condition of the left hand, is that which has 
been submitted since the RO's previous final decision 
addressing that matter in September 1986.  

When the claim for service connection for a skin condition 
was denied by the RO in a final rating action in September 
1986, the record consisted of: the service medical records; 
report of a VA compensation examination in June 1970; report 
of a VA compensation examination in February 1975; VA 
outpatient treatment reports dated from January 1974 to 
January 1977; VA hospital report dated in January 1977; 
report of a VA compensation examination in January 1977; a 
private medical statement from Dr. Stephen J. Kamionek, 
dated in June 1977; VA outpatient treatment reports dated 
from July 1984 to November 1984; VA progress notes dated in 
April 1986; a private medical statement from Dr. Stephen E. 
Glinick, dated in June 1986; and report of a VA Agent Orange 
examination dated in June 1986.  

The veteran's service medical records reflect that he 
sustained fragment wounds to the left wrist in April 1969.  
However, the service medical records are completely silent 
with respect to any clinical findings or diagnosis of a skin 
condition.  A post-service VA compensation examination, 
conducted in June 1970, revealed well-healed scars about the 
left wrist.  

Based upon the above reports, a rating action in June 1970 
established service connection for residuals of gunshot 
wound, left wrist.  

Medical evidence of record dated in the 1970's, including VA 
as well as private treatment reports, reflect treatment for 
residuals of gunshot wound to the left wrist; clinical 
findings included a scar on the dorsum of the left wrist.  
Among these records is a statement from Dr. Stephen J. 
Kamionek, dated in June 1977, indicating that the veteran 
was seen for complaints of weakness in his left hand 
accompanied by occasional numbness.  Dr. Kamionek noted that 
examination revealed a fine diffuse palmar rash that was 
consistent with neurodermatitis.  

A VA progress note dated in April 1986, indicates that the 
veteran was seen in the dermatology clinic with complaints 
of a rash on the left hand for the past 15 years.  The 
assessment was KOH hand and foot.  In a statement dated in 
June 1986, Dr. Stephen E. Glinick noted that the veteran was 
apparently exposed to Agent Orange in Vietnam.  Dr. Glinick 
also noted that the veteran sustained an injury to the left 
wrist and, when the dressings were removed, it was noticed 
that he had a rash on his hand.  The veteran was apparently 
told that he had a fungus infection on the left hand and on 
his feet.  Following an examination, Dr. Glinick reported 
that the veteran had tinea mannum of the left hand, tinea 
pedis, and onychomycosis; however, he did not believe that 
those conditions were related to the claimed Agent Orange 
exposure.  

By a rating action in September 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin condition, based on a finding that such a condition is 
not shown to be causally related to military service, or to 
the veteran's exposure to Agent Orange while in military 
service.  

The evidence received since the September 1986 decision 
essentially consists of: VA progress notes dated from 
January 1974 to February 1995; report of a VA compensation 
examination dated in September 1995; lay statements dated in 
June and July 1996; VA progress notes dated in June 1996; VA 
progress notes dated from April 1985 to June 1996; VA 
progress notes dated from November 1994 to July 1996; the 
veteran's testimony offered at the personal hearing before a 
hearing officer at the RO in July 1996; report of a CT scan 
dated in September 1997; VA outpatient treatment reports 
dated from May 1997 to October 1998; report of a VA 
compensation examination dated in January 1999; VA progress 
notes dated from September 1998 to April 1999; a report of 
contact (VA Form 119) dated in August 1999; VA progress 
notes dated from March 1999 to June 1999; report of a VA 
compensation examination dated in March 2000; VA outpatient 
treatment reports dated from June 1999 to March 2000; VA 
outpatient treatment reports dated from August 2000 to 
October 2001; VA progress notes dated from January 2002 to 
February 2002; report of a VA compensation examination dated 
in March 2002; and VA outpatient treatment reports dated 
from March 2002 to June 2002.  

The additional evidence, was not previously considered; 
however, it is cumulative of the evidence that was of record 
at the time of the earlier rating decision.  38 C.F.R. 
§ 3.156(a) (2001).  The newly submitted medical evidence 
simply shows that the veteran has been, and is currently 
suffering from a skin condition diagnosed as tinea mannum of 
the left hand, a diagnosis that was also documented in the 
evidence of record at the time of the September 1986 
decision.  Since it is cumulative, the evidence is not new.  
38 C.F.R. § 3.156(a) (prior to August 29, 2001).  

The lay assertions by the veteran's sister and mother, as 
well as the veteran's testimony, to the effect that he 
developed a rash on his left hand as a result of the left 
wrist injury he sustained in service, are new neither 
competent nor probative of the issue in question.  In this 
regard, the Court has held that lay persons are competent to 
report on matters of which they have personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, lay persons 
are not competent to provide an opinion as to medical 
causation because this requires specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There 
is no evidence that the veteran, his mother and sister have 
specialized medical training so as to be competent to render 
a medical opinion.  Because they are not probative these 
opinions are not material.

Consequently, absent evidence that would tend to establish a 
relationship between the claimed disability (a skin 
condition on the left hand) and the veteran's military 
service, the evidence recently submitted is not "new and 
material," in that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for a skin condition on the left hand.  See 38 
U.S.C.A. § 5108.  Accordingly, the benefit sought on appeal 
is denied.  

II.  Increased rating for PTSD.

A.  Factual background.

The veteran was afforded a VA compensation examination in 
July 1993, at which time he reported being exposed to 
several stressful incidents while on active duty in Vietnam.  
The pertinent diagnoses were PTSD, in partial remission; and 
major depression, recurrent, moderate.  The examiner added 
that, according to the history and his symptoms information, 
the severity of his symptomatology lessened over the years, 
so for the moment and the last four years, the veteran was 
able and capable to show a good deal of initiative and 
improvement in this symptomatology, indicating that his PTSD 
was in partial remission.  

By a rating action in November 1993, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
rating, effective December 21, 1992.  

VA outpatient treatment reports dated from January 1974 to 
February 1995, show treatment primarily for an unrelated 
orthopedic disorder.  These records are completely silent 
with respect to any clinical findings referable to PTSD.  

On VA examination in September 1995, it was noted that the 
veteran had been seen by the PTSD clinic as well as the 
outpatient department.  He veteran was currently working as 
a vocational counselor for veterans.  The veteran indicated 
that he tried to avoid people, especially Indo-Chinese 
people.  He also reported problems with flashbacks, 
nightmares, difficulty sleeping, and recurrent dreams about 
Vietnam.  On mental status examination, it was noted that 
although the veteran answered questions, he did not 
elaborate any of answers; he seemed almost bothered and 
irritated by the examination.  His affect was constricted, 
inappropriate to situation and ideation; his mood was 
withdrawn and depressed.  There was no evidence of any 
auditory, visual hallucinations, or delusions.  

The veteran also denied any suicidal or homicidal ideations.  
He was oriented times three.  His memory was intact for 
past, recent and remote events.  He had no apparent 
cognitive difficulty.  He has some degree of insight into 
his problem and his judgment was not impaired.  The 
pertinent diagnosis was PTSD; the examiner noted that there 
had been no real change in the veteran's condition, and he 
seemed to be moderately bothered by symptoms of PTSD, which 
had not really changed.  

VA progress notes dated from November 1994 to July 1996 
indicate that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
symptoms associated with PTSD.  During a clinical visit in 
June 1996, it was noted that the veteran presented with 
complaints of feeling depressed for the past few months; he 
reported gradual worsening of symptoms over the past 6 
months.  

The veteran indicated that he felt depressed and irritable, 
and his wife complained that he was "too harsh" with her.  
He also reported decreased energy level, loss of interest in 
all activities, difficulty coping with work as a counselor 
at the Vet center, and feelings of hopelessness.  The 
veteran further indicated that he was unhappy with the way 
he was treating his family.  He denied audio or visual 
hallucinations, and there was no evidence of thought 
disorder.  The assessment was PTSD and onset of depressive 
symptoms over the past 6 months.  

At a hearing before a hearing officer in July 1996, the 
veteran related that he had difficulty sleeping and he 
experienced unpleasant memories of his combat experiences in 
Vietnam.  The veteran reported that PTSD interfered with 
every aspect of his life, including his employed, which 
involved working with other veterans.  

The veteran indicated that he was reminded of his Vietnam 
experiences on a daily basis primarily as a result of 
working with other veterans.  He also testified that he woke 
up in a cold sweat almost every night due to nightmares.  
The veteran testified that he isolated himself from his 
family to avoid hurting them.  The veteran indicated that 
although he enjoyed helping other veterans, it was becoming 
more and more difficult to keep his job because it caused 
him a lot of frustration.  The noted that there were a lot 
of pressures and demands placed on him at work.  He reported 
that he started taking an anti-depressant approximately one 
month ago.  

VA outpatient treatment records dated from May 1997 to 
October 1998, are essentially negative for any findings 
referable to PTSD.  

The veteran was afforded a VA examination in January 1999, 
at which time he indicated that he had been experiencing an 
increased in irritability over the past 1 to 2 years; he 
also expressed guilt over the fact that during the periods 
of irritability he took things out on his family.  The 
veteran also complained that his sleep disturbance had 
worsened, partly due to nightmares that caused him to be 
awakened several times per night.  

The veteran reported that he had felt increasingly hopeless.  
He continued to experience chronic anxiety, startle response 
that was triggered by loud noises, and when he sees oriental 
people.  He also continued to have intrusive thoughts of 
Vietnam.  He denied flashbacks.  It was noted that the 
veteran has been married for approximately 30 years.  He 
worked as a vocational counselor, and he had not experienced 
any work difficulties.  

On mental status examination, the veteran appeared somewhat 
withdrawn.  There was slight psychomotor retardation and he 
displayed decreased spontaneous movements.  His eye contact 
was fair.  Speech was fluent with normal rate and volume.  
The veteran described his mood as being "down."  His affect 
was slightly blunted with a constricted range.  Thought 
process was coherent and there was no evidence of psychosis.  
He denied suicidal or homicidal ideation.  Insight and 
judgment were good.  Cognition was grossly intact.  The 
veteran described his sleep as poor and also reported 
decreased interest in pleasure, which has diminished 
significantly since his last examination.  Appetite and 
concentration were good and energy was described as fair.  
The diagnosis was PTSD.  A GAF score of 60 was assigned, and 
stressors were reported to be mild.  

VA progress notes dated from September 1998 to April 1999 
reflect that the veteran received ongoing clinical 
evaluation at the PTSD clinic for anxiety, insomnia, sleep 
disturbance, and depression.  These records also indicate 
that the veteran was on medical leave for depression and 
PTSD.  When seen on March 16, 1999, the veteran was 
considered significantly disabled due to mental illness, so 
as to warrant medical leave.  He was next seen on April 27, 
1999, at which time it was noted that the veteran continued 
with slow improvement in mood/energy, irritability with 
increased medication.  The examiner indicated that the 
veteran was able to return to work as of the next clinic 
visit.  

During a clinical visit in June 1999, it was noted that the 
veteran was "doing well."  He continued to note improvement 
in irritability, mood and energy with Paxil.  It was also 
noted that the veteran had recently returned to work, and 
stated that he was doing well there.  The assessment was 
PTSD; moderate social and occupational stressors were noted, 
and a GAF score of 70 was assigned.  

On the occasion of a VA examination in March 2000, it was 
reported that the veteran had hypervigilance and intrusive 
thoughts.  He had continued nightmares of a violent nature.  
He was relatively asocial with the exception of his family 
and very few close friends.  He avoided military themes at 
all costs.  He also was very uncomfortable in discussing 
some of the basic facts about his military service, and this 
was therefore limited to a very small and succinct factual 
examination.  

The veteran's affect was clearly somewhat distraught and 
anxious when talking about service.  He had a temper that he 
managed to control but felt very uncomfortable in very 
intense human interactions.  His affect was somewhat labile 
but increasingly euthymic as the interview progresses.  Mood 
was constant.  There was no evidence of psychosis, no 
paranoia, no delusions, no flight of ideas, no pressure of 
speech, no evidence of mania.  

The veteran denied hallucinations.  There was no suicidal 
and no homicidal ideation.  The veteran was oriented times 
three.  The diagnosis was PTSD; the GAF score was 65.  The 
examiner noted that it was clear that the veteran had 
significant PTSD symptomatology that had progressed since 
his last examination.

VA outpatient treatment reports dated from June 1999 to June 
2000 reflect that the veteran continued to receive follow up 
evaluation at the PTSD clinic.  During a clinical visit in 
May 2000, the veteran indicated that he had been doing well 
and working on his anger.  His mood was improved.  The 
veteran stated that he found himself motivated to take on 
outdoor and productive activities and trust that this will 
further improve his mood.  It was noted that the veteran 
continued to be employed as a veteran's employment 
counselor.  The diagnosis was moderate PTSD, and a GAF score 
of 65 was assigned.  

Treatment records indicate that the veteran was seen in the 
PTSD clinic in October 200 and May 2001; on each occasion, 
it was noted that symptoms were stable with medication.  
Pharmacy records from the Providence VA medical center 
reflect that the veteran was taking Citalopram and Trazodone 
through the PTSD clinic.  

The veteran was afforded a VA examination in March 2002, at 
which time he indicated that he was still working as an 
outreach worker at the Vietnam Air Veteran's Association, 
and he had had no work related problems.  The veteran 
indicated that his sleep was fair; he had periodic early 
morning awakening and nightmares of Vietnam.  There was no 
history of psychiatric hospitalization.  The veteran 
described mild to moderate levels of depression and anxiety.  

The veteran indicated that he experienced intrusive imagery 
of the time he was wounded and had nightmares of that event.  
He reported a restricted range of affect and made a 
deliberate attempt to avoid thoughts, feelings and 
conversations associated with the trauma.  He also tried to 
avoid people and places that arouse recollections of the 
trauma.  The veteran reported having difficulty falling and 
staying asleep, as well as periods of irritability.  It was 
reported that the veteran resides in a house with his wife, 
daughter and granddaughter; and he had friends that he 
interacts with on a regular basis.  

On mental status examination, the veteran was described as 
alert and responsive.  He appeared to be mildly distressed 
and somewhat apprehensive.  His primary facial expression 
was worried.  He had appropriate eye contact with the 
examiner.  Speech was normal, with an occasional stutter 
when anxious, which was not noted during the examination.  
Mood was mildly depressed and his affect was restricted.  He 
reported a mild to moderate level of depression that had 
been ongoing for a number of years.  His only reported 
symptom of depression was sleep disturbance.  He reported a 
mild to moderate level of anxiety that had been continuous 
for a number of years.  

The veteran's thought processes were logical and coherent.  
There was no evidence of flight of ideas or looseness of 
associations.  He was preoccupied with his presenting 
problems; however, there was no history of delusions, 
compulsions, obsessive thoughts, phobias, or unusual 
perceptual experiences.  His attention and concentration 
were appropriate.  He was oriented in all spheres, and his 
memory functions were intact.  The veteran denied any 
suicidal or homicidal ideation.  There was no evidence of a 
thought disorder.  The diagnoses were PTSD and dysthymic 
disorder; a GAF score of 60 was assigned.  The examiner 
opined that the prognosis for improvement with treatment was 
fair.  

VA progress notes dated from March 2002 to June 2002 
indicate that the veteran continued to receive clinical 
evaluation for several disabilities, including symptoms 
associated with PTSD.  These records indicate that the 
veteran was seen primarily for management of depression 
related to his PTSD.  

B.  Duty to assist.

The March 1996 statement of the case, the January 1997 
supplemental statement of the case, the June 1999 
supplemental statement of the case, the August 1999 
supplemental statement of the case, the June 2000 
supplemental statement of the case, and the July 2002 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  The January 
2002 letter was issued with regard to the issue of service 
connection for a skin condition, but also served to advise 
the veteran of the evidence he was responsible for 
obtaining.  The hearing review officer also discussed this 
question with the veteran at the July 1996 hearing.

The Board finds that the duty to assist required under the 
new 38 U.S.C.A. § 5103A has been fulfilled as all the 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim has been collected for review.  
The clinical evidence of record contains sufficient 
information to rate the veteran's PTSD according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran 
has been adequately assisted in the development of his claim 
and that there are no outstanding pertinent records, which 
the RO has not obtained or attempted to obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  
Several examination reports specifically note that the 
claims file had been reviewed.  Accordingly, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated under 
the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
the veteran is not prejudiced by the Board's application of 
these regulations in the first instance.  

C.  Laws and regulations-increased rating for PTSD.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 (2002) requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130). Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.  

The Board notes that the RO adjudicated the veteran's claim 
under both the old and the revised regulations.  Thus, the 
Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

Before November 7, 1996, the VA Schedule for rating PTSD 
read as follows:

100 percent-The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment.

70 percent-Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.

50 percent-Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On and after November 7, 1996, the VA Schedule read as 
follows:

100 percent-Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent-Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

50 percent-Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

Words such as "considerable" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning. A score of 51 to 60 is defined as 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF of 61 to 70 is 
defined as some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

For the reasons and bases set forth below, the Board finds 
that a higher rating is not warranted under the old or new 
criteria.  Thus neither version of the regulations is more 
favorable to the veteran.

The Board notes that, during the most recent VA examination 
in March 2002, the veteran reported his mood to be depressed 
with restricted range of affect; however, the examiner noted 
that he was casually dressed and had good hygiene.  The 
veteran was reported to be alert and oriented times three.  
In addition, his attention and concentration spans were 
appropriate, and his memory functions were intact.  He was 
not shown to have impaired abstract thinking, panic attacks, 
circumstancial, circumlocutory or stereotyped speech.  
Moreover, the record indicates that the veteran has been 
married for 32 years, has a good relationship with most of 
his family, and he is currently employed on a full-time 
basis.  He has maintained the same employment throughout the 
appeal period.  Thus the record does not show that the 
veteran has the symptomatology envisioned for a higher 
rating under the new criteria.

The record also shows that the veteran does not have a 
severe disability, such as is required for a higher 
evaluation under the old criteria.  The records indicate 
that GAF scores ranging from 55 to 70; on his most recent 
examination, he was given a GAF score of 60, reflective of 
mild to moderate disability.  As noted above, during the 
March 2002 examination, it was noted that the veteran and 
his wife have been married for 32 years.  Following the 
examination, the examiner reported that the veteran had the 
capacity to manage his own finances, and that he was capable 
of maintaining gainful employment on a full-time basis.  
Overall, while the evidence does show some social impairment 
due to the veteran's PTSD, it is not shown to be "severe." 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Thus, the 
Board concludes that the claim for an increased evaluation 
for PTSD must be denied.  

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment 
of an evaluation in excess of 50 percent under both the old 
and revised criteria for PTSD.  The benefit sought on appeal 
must accordingly be denied.  


ORDER

New and material evidence not having been submitted, service 
connection for an acquired skin disorder of the left hand is 
denied.  

An evaluation in excess of 50 percent for PTSD is denied


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

